Exhibit 10.1

 

 

UNITED STATES DEPARTMENT OF STATE

BUREAU OF POLITICAL MILITARY AFFAIRS

WASHINGTON, D.C. 20520

 

 

In the Matter of:

Esterline Technologies Corporation

A Delaware Corporation

Respondent

 

CONSENT AGREEMENT

 

WHEREAS, the Directorate of Defense Trade Controls, Bureau of Political-Military
Affairs, U.S. Department of State (“Department”) has notified Esterline
Technologies Corporation, including its operating divisions, subsidiaries, and
business units (collectively “Respondent”) of its intent to institute an
administrative proceeding pursuant to Section 38 of the Arms Export Control Act,
as Amended (“AECA”) (22 U.S.C. § 2778), and its implementing regulations, the
International Traffic in Arms Regulations (“ITAR”) (22 C.F.R. Parts 120-130);

WHEREAS, Respondent has reviewed the Proposed Charging Letter and this Consent
Agreement, fully understands these documents, and enters into this Consent
Agreement voluntarily and with full knowledge of Respondent’s rights;

WHEREAS, Respondent, without admitting or denying the allegations, agrees to
settle and dispose of all potential civil charges, penalties, and sanctions
arising from the Proposed Charging Letter, and certain facts disclosed in
writing to the Department, by entering into this Consent Agreement;



--------------------------------------------------------------------------------

- 2 -

 

WHEREAS, Respondent agrees that this Consent Agreement will remain in effect for
a period of three (3) years, subject to the terms and conditions set forth
below;

WHEREAS, Respondent agrees that if the Department finds that this Consent
Agreement was negotiated based on Respondent’s knowingly providing materially
false or misleading information to the Department, the Department may revoke
this Consent Agreement and the related administrative order (“Order”), and bring
additional charges against Respondent. Additionally, Respondent understands that
a violation of this Consent Agreement is considered a violation of the Order;
and

WHEREAS, the Department and Respondent agree to be bound by this Consent
Agreement and the Order to be entered by the Assistant Secretary of State for
Political-Military Affairs.

Now, WHEREFORE, the Department and Respondent agree as follows:

 

Parties

(1) The Parties to this Consent Agreement are the Department and Respondent,
including Respondent’s operating divisions, subsidiaries, and business units,
and their assignees and successors, and in the event of reorganization or
merger, the terms of this Consent Agreement will follow and apply to all
affected entities or units.

 

Jurisdiction

(2) The Department has jurisdiction over Respondent under the AECA and the ITAR
in connection with the matters identified in the Proposed Charging Letter.



--------------------------------------------------------------------------------

- 3 -

 

General Remedial Measures

(3) Respondent, reflecting its commitment to conduct its business in full
compliance with the AECA and the ITAR, and in order to ensure, in particular,
that there are no unauthorized exports or temporary imports of ITAR-controlled
defense articles or technical data or provision of defense services or brokering
thereof, agrees to implement the following remedial measures and such additional
measures as may be mutually agreed upon by Respondent and the Director, Office
of Defense Trade Controls Compliance (“DTCC”), and agrees further that these
measures will remain in effect for three (3) years, subject to the terms and
conditions below, as part of this Consent Agreement entered into with the
Department.

(4) Respondent agrees that these measures will be incorporated into any future
Respondent business acquisitions that are involved in the design, manufacture,
sale, export, or brokering of ITAR-controlled defense articles, technical data,
and defense services within six (6) months of that acquisition, unless the
Director, DTCC approves an exception to this requirement.

(5) If Respondent sells any of its operating divisions, subsidiaries, or
business units, or is a party to a corporate merger, Respondent agrees to notify
DTCC sixty (60) days prior to such sale or merger, and further to notify the
purchaser or merging party in writing, and to require the purchaser or merging
party to acknowledge in writing, prior to the sale or merger that the purchaser
or merging party will be bound by the terms and conditions of this Consent
Agreement, unless the Director, DTCC approves an exception to this requirement.

(6) Respondent acknowledges and accepts its obligation to maintain effective
export control oversight, infrastructure, policies, and procedures for its AECA
and ITAR regulated activities.

(7) Under this Consent Agreement, Respondent shall ensure that adequate
resources are dedicated to ITAR compliance throughout the Respondent’s
ITAR-regulated operating divisions, subsidiaries, and business units. Respondent
will establish policies and procedures for all Respondent employees with
responsibility for AECA and ITAR compliance to address lines of authority,
staffing increases, performance evaluations, career paths, promotions, and
compensation.



--------------------------------------------------------------------------------

- 4 -

 

(8) Within one hundred-twenty (120) days of the date of the Order, Respondent,
in coordination with the Special Compliance Official (“SCO” – see below), will
conduct an internal review of AECA and ITAR compliance resources throughout its
ITAR-regulated business units and establish the necessary actions to ensure that
sufficient resources are dedicated to ITAR compliance, including the use of
additional resources from compliance cross-trained employees on a part-time
basis when needed.

(9) Respondent shall provide AECA and ITAR compliance oversight, and ensure that
best practices learned are implemented throughout all of its ITAR-regulated
businesses.

 

Official Designated for Consent Agreement Compliance and Oversight

(10) Respondent shall appoint, in consultation with and at the approval of the
Director, DTCC a qualified individual from outside Respondent to serve as a
Special Compliance Official (“SCO”). Upon a written request from Respondent, and
recommendation by the SCO, the Director, DTCC may approve in writing one of
Respondent’s employees to succeed the SCO as an Internal Special Compliance
Official (“ISCO”) following the second anniversary of the signing of the Order.
The date of approval by the Director, DTCC shall be the date of appointment of
the approved individual to the position of ISCO and the ISCO shall serve for the
remaining term of the Consent Agreement. The ISCO shall be fully empowered and
capable of performing the responsibilities of the SCO with the exception of
those responsibilities assigned to the SCO in Paragraph (10)(j). Upon
appointment of the ISCO, the term of the SCO shall cease. The term, authorities,
and responsibilities of the SCO and ISCO are described below:

(a) The SCO shall not have been employed in any prior capacity by or previously
represented in any capacity Respondent or any of



--------------------------------------------------------------------------------

- 5 -

 

Respondent’s operating divisions, subsidiaries, or business units, past or
present. As a condition of appointment as SCO, he/she shall agree to forsake for
a period of five (5) years from the date of termination of this Consent
Agreement any such employment with or representation of Respondent or any of
Respondent’s operating divisions, subsidiaries, or business units. Respondent
shall nominate a person to serve as SCO on or before sixty (60) days from the
date of the Order, and the nomination shall be subject to the written approval
of the Director, DTCC. The date of the approval shall be the date of appointment
of the SCO.

(b) On or before fifteen (15) days of appointment of the SCO or ISCO, Respondent
shall empower him/her under a written delegation of authority, and statement of
work approved by DTCC, to permit him/her to monitor, oversee, and promote
Respondent’s AECA and ITAR compliance with the terms of this Consent Agreement
in a manner consistent with the purpose of this Consent Agreement and the Order,
its specific terms and conditions, and other activities subject to the AECA and
the ITAR. The SCO or ISCO will report to Respondent’s General Counsel and the
Director, DTCC as set forth herein. The SCO or ISCO shall perform his/her duties
in consultation with DTCC and consistent with the requirements set forth in this
Paragraph (10).

(c) The SCO or ISCO may also be requested to perform additional export
oversight, monitoring, and coordination of activities as agreed to by Respondent
and the Director, DTCC.

(d) In fulfilling the responsibilities set forth in this Consent Agreement, the
SCO or ISCO may, at his/her sole discretion, present any AECA or ITAR
compliance-related issue directly to the General Counsel or DTCC.

(e) Respondent’s General Counsel shall notify the Board of Directors of the
appointment of the SCO or ISCO. Such notification shall include a description of
the SCO’s or ISCO’s powers, duties, authorities, and responsibilities.
Respondent shall post this notice on Respondent’s internal website for the
duration of this Consent Agreement.



--------------------------------------------------------------------------------

- 6 -

 

(f) The Respondent’s General Counsel will brief the Board of Directors or
appropriate committee thereof, at least annually concerning any findings and
recommendations by the SCO or ISCO, Respondent’s response and implementation of
the same, and the status of AECA and ITAR compliance generally within
Respondent.

(g) If for any reason the appointed SCO or ISCO is unable to serve the full
period of his/her appointment, or temporarily is unable to carry out the
responsibilities described herein greater than thirty (30) days, or if the
Director, DTCC decides that the SCO or ISCO shall be removed for failure to
satisfactorily perform his/her duties, Respondent’s General Counsel shall
recommend in writing a successor acceptable to the Director, DTCC. Agreement to
the replacement by the Director, DTCC shall be confirmed in writing to
Respondent. Such recommendation shall be made at least thirty (30) days in
advance of a new appointment unless a shorter period is agreed to by the
Director, DTCC. If a successor SCO or ISCO is not appointed on or before
forty-five (45) days of the termination or removal of the appointed SCO or ISCO,
this Consent Agreement will be extended for the period of time equal to the
period of time Respondent was without an approved appointed SCO or ISCO.
Respondent will not be without an SCO for more than one hundred twenty
(120) days unless the Director, DTCC grants an extension. If the SCO or ISCO for
any reason is unable to carry out the responsibilities described herein on a
temporary basis, not to exceed thirty (30) days, then Respondent’s General
Counsel shall assume the duties and authorities of the SCO or ISCO in the
interim, subject to the approval of the Director, DTCC. The written delegation
of authority and statement of work described in Paragraph (10)(b) above shall
make provision for this event.

(h) With the understanding that nothing in this Consent Agreement shall be
interpreted to compel waiver of applicable attorney-client or work product
protections, the SCO or ISCO shall have full and complete access to all
personnel, books, records, documents, audits,



--------------------------------------------------------------------------------

- 7 -

 

reports, facilities, and technical information relating to compliance with this
Consent Agreement and the Order, all Department authorizations, licenses, or
other approvals, and Respondent’s guidance relating to the export of defense
articles and defense services.

(i) Respondent, including its operating divisions, subsidiaries, and business
units shall cooperate with all reasonable requests of the SCO or ISCO, including
requests for assistance to obtain necessary security clearances, and shall take
no action to interfere with or impede the SCO’s or ISCO’s ability to monitor
Respondent’s compliance with this Consent Agreement, the Order, and the AECA and
the ITAR or to carry out the SCO’s or ISCO’s other responsibilities set forth in
this Consent Agreement. The SCO or ISCO shall notify DTCC whenever the SCO or
ISCO encounters any difficulties in exercising the duties and responsibilities
assigned under this Consent Agreement. The SCO or ISCO shall notify DTCC in
writing with copy to Respondent whenever the SCO or ISCO is precluded from
exercising the duties and responsibilities assigned under the Consent Agreement.

(j) The SCO shall, with the approval of the Director, DTCC and the concurrence
of Respondent, have the authority to employ in a support capacity at the expense
of Respondent such assistants and other professional staff as are reasonably
necessary for the SCO to carry out the SCO duties and responsibilities. The ISCO
shall be provided by Respondent adequate resources as are reasonably necessary
for the ISCO to carry out the ISCO duties and responsibilities.

(k) In the event the Respondent has a demonstrable rationale for requesting the
removal of the SCO or ISCO, such information shall be presented to DTCC, along
with Respondent’s recommendations for a replacement SCO or ISCO, pursuant to the
conditions of this Paragraph (10). Any determination as to the removal of the
SCO or ISCO shall be at the sole discretion of DTCC.



--------------------------------------------------------------------------------

- 8 -

 

(l) The Director, DTCC shall on his/her own initiative or at the request of the
SCO, ISCO, or Respondent issue such guidance as deemed necessary or appropriate
by the Director, DTCC to help ensure strict compliance with the AECA and the
ITAR.

(m) The SCO or ISCO shall have three (3) principal areas of responsibility
regarding the future conduct of Respondent and Respondent’s operating divisions,
subsidiaries, and business units engaged in activities regulated under the ITAR:

(1)      Policy and Procedure: The SCO or ISCO shall monitor Respondent’s AECA
and ITAR compliance programs, with specific attention to the following areas:

 

     i.

Policies and procedures for the management, handling, and recordkeeping of
Department authorized agreements and temporary import and export authorizations;

 

    ii.

Policies and procedures for the identification, including export control
jurisdiction determination, and marking of defense articles and defense
services;

 

   iii.

Policies and procedures for the identification of ITAR-controlled technical
data, to include the use of derivative drawings or derivative technical data,
and marking thereof;

 

   iv.

Policies and procedures for maintenance and protection of and access to
technical data on Respondent’s computer networks or other electronic methods of
storage and transfer;

 

    v.

Policies and procedures for the export, re-export, and retransfer of defense
articles, including technical data, and defense services;

 

   vi.

Policies and procedures for brokering activities;

 

  vii.

Policies and procedures for proper use of ITAR exemptions;



--------------------------------------------------------------------------------

- 9 -

 

  viii.

Policies and procedures for tracking and recordkeeping of exports, re-exports,
retransfers, temporary imports, and use of exemptions;

 

    ix.

Policies and procedures for preventing, detecting, and reporting of AECA and
ITAR violations;

 

     x.

Policies and procedures for incorporating AECA and ITAR compliance into
Respondent’s management business plans at the senior executive level;

 

    xi.

Policies and procedures for training, as described in Paragraph (12) of this
Consent Agreement;

 

   xii.

Policies and procedures for encouraging Respondent’s employees to report AECA
and ITAR compliance problems without fear of reprisal. These policies and
procedures should promote Respondent’s reporting mechanisms safe from reprisals
and as a means to document the issue to be looked at, management’s action, and
the result of any action taken by management in resolving the issue;

 

  xiii.

Policies and procedures for ensuring that exports of classified defense articles
and classified technical data are in full compliance with Section 125.3 of the
ITAR; and

 

  xiv.

Policies and procedures identified as necessary by the Respondent or SCO or ISCO
during the course of this Consent Agreement, as approved by Director, DTCC.

(2)      Specific Duties: The SCO or ISCO shall oversee the following specific
areas:

 

      i.

The Respondent’s implementation of the compliance measures required by this
Consent Agreement;



--------------------------------------------------------------------------------

- 10 -

 

   ii.

Respondent’s corporate oversight of AECA and ITAR compliance for performance of
its responsibilities under this Consent Agreement and the Order in a timely and
satisfactory manner;

 

  iii.

The adequate allocation of resources to AECA and ITAR compliance, including the
maintenance of adequate compliance staffing levels at Respondent and all
operating divisions, subsidiaries, and business units that involve ITAR-related
activities;

 

  iv.

Account of expenditures for remedial compliance measures in coordination with
Respondent’s Chief Financial Officer (“CFO”);

 

   v.

Enhancing incorporation of AECA and ITAR compliance into Respondent’s management
business plans at the senior executive level;

 

  vi.

Respondent’s measures for reporting violations and potential violations of the
AECA and ITAR to DTCC, either through voluntary disclosure or in response to a
directed disclosure, including decision making processes regarding, and drafting
of, submissions of same; and

 

  vii.

Implementation of policies and procedures encouraging Respondent’s employees to
report AECA and ITAR compliance problems without fear of reprisal.

(3)      Reporting: The SCO or ISCO is responsible for the following reporting
requirements:

 

    i.

Tracking, evaluating, and reporting on Respondent’s review of AECA and ITAR
violations and compliance resources;

 

   ii.

Providing to the Director, DTCC on or before six (6) months from the date of the
Order, and semi-annually thereafter, status reports on ITAR



--------------------------------------------------------------------------------

- 11 -

 

 

compliance program enhancements and resource levels and their impact on or
benefit to ensuring ITAR compliance throughout Respondent, and providing
Respondent a copy of such reports;

 

  iii.

Providing reports to the Board of Directors or appropriate committee thereof,
the General Counsel, and the Director, DTCC, concerning Respondent’s compliance
with this Consent Agreement and the Order, as well as with such other pertinent
Department authorizations, licenses, or other approvals, as well as resource
allocation, guidance, and the like then in force pertaining to Respondent’s
ITAR-regulated activities. These reports shall include findings, conclusions,
and any recommendations necessary to ensure strict compliance with the ITAR and
describe the status of implementation of previous recommendations advanced by
the SCO or ISCO. These reports may, in a separate annex, also include any
relevant comments or input by Respondent. Any such reports shall not affect
Respondent’s use of the Voluntary Disclosure procedures set forth in
Section 127.12 of the ITAR and any benefits gained therefrom. The first report
shall be provided six (6) months from the date of the Order, and semiannually
thereafter during the remainder of the SCO’s or ISCO’s period of appointment;
and

 

  iv.

Providing a yearly accounting report as described in Paragraph 18(c), certified
as correct by the CFO, of remedial expenditures to Respondent’s General Counsel,
and Director, DTCC.

Hotline Program

(11) Respondent will continue to promote and publicize the availability of
Respondent’s program for internal reporting of possible violations of



--------------------------------------------------------------------------------

- 12 -

 

the AECA and the ITAR without fear of recrimination or retaliation. Complaints
or concerns about matters involving compliance with the AECA and the ITAR will
be reported to the General Counsel and the SCO or ISCO. The General Counsel,
either directly or through a qualified person working under the General
Counsel’s oversight, will be responsible for resolving such matters. If the
General Counsel is the subject of the complaint or concern involving the AECA
and the ITAR, the matter will be referred to the Chief Executive Officer for
resolution in accordance with Respondent’s Board of Directors’ policy. The
General Counsel shall submit to the Board of Directors a semiannual report
assessing the effectiveness of the existing internal reporting program relating
to AECA and ITAR matters, and will provide a copy to the Director, DTCC.

 

Strengthened Compliance Policies, Procedures, and Training

(12) Within twelve (12) months of the date of the Order, Respondent will have
instituted strengthened corporate AECA and ITAR compliance procedures focused
principally on Respondent’s business operations such that: (a) all Respondent
employees engaged in ITAR-regulated activities are familiar with the AECA and
the ITAR, and their own and Respondent’s responsibilities thereunder; (b) all
persons responsible for supervising those employees, including senior managers,
are knowledgeable about the underlying policies and principles of the AECA and
the ITAR; and (c) there are records indicating the names of employees, trainers,
and level and area of training received.

 

Automated Export Compliance System

(13) Respondent agrees to implement a comprehensive automated export compliance
system to strengthen Respondent’s internal controls for compliance with the AECA
and the ITAR. This system will track the decision process from the initiation of
a request for potential export authorization or clarification of an existing
authorization to its conclusion that will reflect Respondent’s ability to
oversee and monitor



--------------------------------------------------------------------------------

- 13 -

 

export activity. This system will cover the initial identification of all
technical data and technical assistance in any form proposed to be disclosed to
any foreign persons and will be accessible to DTCC upon request. Respondent
understands that DTCC may, in its sole discretion, not authorize use of
exemptions for shipments of unclassified technical data in furtherance of a
technical assistance agreement, and that DTCC may exercise this authority
pending the institution of this system. Respondent further agrees to conduct a
comprehensive review of automated compliance systems of Respondent’s foreign
operating divisions, subsidiaries, and business units engaged in AECA and ITAR
activities, to be completed within twelve (12) months of the date of the Order.
The results of this review, along with recommendations for improvements and
additional implementations as necessary to track ITAR-controlled defense
articles, technical data, and defense services and for purposes of re-export and
retransfer, shall be provided to the SCO and Director, DTCC. Respondent will
implement a means of alerting users to the AECA and ITAR requirements on
electronic transmissions of ITAR technical data. This alert system will include
a login banner that is displayed in any Respondent operating division,
subsidiary, or business unit engaged in AECA and ITAR activities, when any
employee logs onto the system, which will describe AECA and ITAR requirements
and offer contact information for anyone who has further questions. In order to
prevent unintentional or accidental transmissions to unauthorized recipients,
Respondent will also provide training to all employees with respect to
electronic transmissions of ITAR-controlled technical data and Respondent’s AECA
and ITAR compliance policies and procedures in this regard. Respondent will
provide to DTCC an update outlining the status of Respondent’s automated export
compliance system.

 

Audit

(14) Respondent shall have an audit conducted by an outside consultant with
expertise in AECA and ITAR matters, approved by the Director, DTCC. The audit
will be conducted under the supervision of the SCO. The audit shall provide a
thorough assessment of the effectiveness of the Respondent’s implementation of
all measures set forth in this Consent



--------------------------------------------------------------------------------

- 14 -

 

Agreement with focus on those actions undertaken to address the compliance
problems identified in the Proposed Charging Letter, the policies, procedures,
and training established by Respondent, and such other areas as may be
identified by the SCO or the Director, DTCC. Additionally, the audit will assess
the overall effectiveness of Respondent’s ITAR compliance programs.

(15) Within six (6) months after the date of the Order, a draft audit plan for
the first audit will be submitted to the Director, DTCC for review and comment.
Within twelve (12) months after the date of the Order, the audit will be
completed and a written report prepared, containing recommendations for
improvements with respect to Consent Agreement measures or compliance with the
AECA or the ITAR more generally. The report will be submitted by Respondent to
the Director, DTCC along with Respondent’s plan on how it will address those
recommendations.

(16) Subsequently, Respondent shall have a second audit conducted by an outside
consultant with expertise in AECA and ITAR matters, approved by the Director,
DTCC, to confirm whether Respondent has addressed the compliance recommendations
from the first audit report. In the event the separate outside audit referenced
in Paragraph (17) is accepted, the second audit shall also include any
additional measures deemed necessary by the SCO or the Director, DTCC. The
second audit will be conducted under the supervision of the SCO or ISCO. Within
twenty-four (24) months after the date of the Order, a draft audit plan for the
second audit will be submitted to the Director, DTCC for review and comment.
Within thirty (30) months after the date of the Order, the second audit will be
completed and a written report prepared, confirming whether Respondent addressed
the compliance recommendations from the initial audit report, any other
additional matters addressed in the second audit, and making additional
recommendations where there were any deficiencies. The report will be submitted
by Respondent to the Director, DTCC along with Respondent’s plan on how it will
address those recommendations.

(17) The Department agrees to consider in lieu of the first audit in Paragraphs
(14) and (15) the results of a separate audit, for Respondent



--------------------------------------------------------------------------------

- 15 -

 

and its domestic operating divisions, subsidiaries, and business units,
conducted by an outside consultant, the final report of which is to be completed
and provided to Director, DTCC within six (6) months of the date of the Order.
The decision to accept or reject the separate audit shall be at the sole
discretion of the Director, DTCC following review by DTCC of the audit plan,
data, results, and recommendations of the separate audit. Should Respondent fail
to submit the separate audit within six (6) months of the date of the Order, or
the separate audit is rejected, Paragraphs (14) and (15) shall apply. Should the
separate audit be accepted, the terms of Paragraphs (14) and (15) shall thereby
not apply.

 

Penalty

(18) Respondent agrees that it shall pay in fines and in remedial compliance
measures an aggregate civil penalty of twenty million dollars ($20,000,000) in
complete settlement of alleged civil violations pursuant to Section 38 of the
AECA and the ITAR, as set forth in the Proposed Charging Letter. Respondent
agrees to waive its rights to raise the defense of Statute of Limitations with
regard to the collection of the civil penalty imposed by this Consent Agreement,
and that the Statute of Limitations shall be tolled until the last payment is
made. Respondent also agrees that such civil penalty shall be a nondischargeable
debt in accordance with Section 523(a)(7) of the Federal Bankruptcy Code.

The civil penalty shall be payable as follows:

(a) Ten million dollars ($10,000,000) shall be paid through several installments
as follows:

(1) Four million dollars ($4,000,000) is to be paid within ten (10) days from
the date of the Order.

(2) Two million dollars ($2,000,000) is to be paid within one year from the date
of the Order and then on each of the second and third anniversaries of the date
of the Order.

(3) The Department and Respondent agree that no interest shall accrue or be due
on the unpaid portion of the civil penalty if timely payments are made as set
forth in Paragraphs (18)(a)(1) and (18)(a)(2) above.



--------------------------------------------------------------------------------

- 16 -

 

(b) The remaining penalty of ten million dollars ($10,000,000) is hereby
assessed for remedial compliance measures but this amount will be suspended on
the condition that this amount, as determined by DTCC as set forth in Paragraph
(18)(c) below, has been applied by Respondent to self-initiated, pre-Consent
Agreement remedial compliance measures, and/or will be applied to Consent
Agreement-authorized remedial compliance costs over the term of this Consent
Agreement for the purpose of defraying a portion of the costs associated with
the remedial compliance measures specified in this Consent Agreement.

(c) In accordance with Paragraph (18)(b) above, Respondent’s CFO in consultation
with the SCO or ISCO will conduct a review of Respondent’s expenditures for the
compliance measures referenced in Paragraph (18)(b) above, and provide the
results of the review, no later than six (6) months from the date of the Order,
certified as correct by the CFO, to DTCC. DTCC will determine from that review
if the expenditures claimed by Respondent to date were spent for self-initiated,
pre-Consent Agreement remedial compliance measures or Consent
Agreement-authorized remedial compliance costs. To the extent that DTCC
determines that expenditures claimed or any portion thereof were utilized for
self-initiated, pre-Consent Agreement remedial compliance measures or Consent
Agreement-authorized remedial compliance costs, that amount will be credited
against the suspended penalty amounts outlined in Paragraph (18)(b) above.

Respondent’s CFO in consultation with the Designated Official will provide to
DTCC no later than one (1) year from the date of this Consent Agreement, and
annually thereafter, for verification and approval an itemized accounting,
certified as correct by the CFO, of all Consent Agreement-authorized remedial
compliance costs, to include those expenditures claimed against suspended
penalties,



--------------------------------------------------------------------------------

- 17 -

 

showing specifics of how money was used to strengthen compliance within the
terms of the Consent Agreement. To the extent that DTCC determines that
expenditures claimed or any portion thereof were used for Consent
Agreement-authorized remedial compliance costs, that amount will be credited
against the suspended penalty amount outlined in Paragraph (18)(b) above.

(d) Any remaining portion of the suspended penalty unused at the conclusion of
the term of the Consent Agreement will no longer be suspended and shall be paid
within thirty (30) days.

(19) From the date of the Order, Respondent is precluded from applying any
portion of the twenty million dollar ($20,000,000) penalty set forth in
Paragraph (18) above as costs in any contract with any agency of the U.S.
Government or any other contract where the result would be the application of
any portion of the penalty as costs in any contract with any agency of the U.S.
Government. Respondent agrees and shall certify in each written accounting
report that the penalty or any portion thereof: (a) will be treated as expressly
unallowable costs under the Federal Acquisition Regulations; (b) will not be
recovered or sought to be recovered as allowable costs, either directly or
indirectly under any federal prime contract, grant or subcontract; and (c) will
not be taken as a federal tax deduction for any year following the date of the
Order. In the event Respondent violates these prohibitions, the Department will
deem it a “failure to apply funds appropriately for the required purpose.”

(20) Any failure to apply funds appropriately for the required purpose, or to
provide a satisfactory accounting, shall result in a lifting of the suspension
described in Paragraph 18(b) above, in which case Respondent shall be required
to pay immediately to the Department the amount of the suspended portion of the
penalty, less any amounts the Department deems to have been properly applied and
accounted for expenditures in compliance with this Consent Agreement.



--------------------------------------------------------------------------------

- 18 -

 

Defense Articles and Defense Services

(21) Respondent and its operating divisions, subsidiaries, and business units
acknowledge and accept the authority of the Department to designate what is a
defense article, and that the ITAR requires written authorization before such
articles are exported, regardless of whether the underlying defense article is
used in a commercial system or product. Respondent further acknowledges that the
Commodity Jurisdiction (“CJ”) process, set forth in Section 120.4 of the ITAR,
is the only official mechanism by which questions regarding jurisdiction and
categorization may be addressed. Respondent and its operating divisions,
subsidiaries, and business units acknowledge and accept that: (1) the definition
of “defense services” in the ITAR is well established and clearly understood by
them as setting out responsibilities and requirements which are binding as a
matter of law and regulation on them; (2) the furnishing of defense services to
foreign persons, regardless of whether the underlying defense article(s) is of
U.S. or foreign origin, is appropriately subject to the Department’s control
under the ITAR, even when no technical data is involved (e.g., all the
information relied upon in furnishing defense services to a foreign government
or foreign person is in the public domain); (3) the law and regulations
governing defense services and proposals to foreign persons are sufficiently
clear and specific as to be enforceable by the U.S. Government on civil grounds;
and (4) Respondent is responsible and obligated as a matter of law and
regulation to comply with the requirements of such laws and regulations as they
pertain to defense services and related matters.

 

Debarment

(22) Respondent has acknowledged the seriousness of the violations cited in the
Proposed Charging Letter. Respondent has cooperated with the Department’s
review, expressed regret for these activities, and taken steps to improve its
compliance programs. Respondent has also undertaken to make amends by paying a
cash penalty, and implementing the significant additional remedial compliance
actions specified in this Consent Agreement. For these reasons, the Department
has determined



--------------------------------------------------------------------------------

- 19 -

 

not to impose an administrative debarment of Respondent based on the civil
charges in the Proposed Charging Letter at this time. The Department reserves
all rights to impose additional sanctions, including debarment, under and
pursuant to the ITAR, against Respondent, and its operating divisions,
subsidiaries, and business units or other affiliates over which Respondent
exercises control, if Respondent does not fulfill the provisions of the Consent
Agreement or is responsible for other compliance or law enforcement issues under
the AECA, or under other statues enumerated in Section 120.27 of the ITAR.

 

Legal Department Support

(23) Respondent’s General Counsel’s office will continue to provide support to
all operating divisions, subsidiaries, and business units for all matters
involving the AECA and the ITAR. This support will be structured to achieve
Respondent’s consistent application of the AECA and the ITAR by Respondent.
Additionally, Respondent’s General Counsel’s office shall ensure that in each
operating division, subsidiary, and business unit appropriate legal support is
made available as necessary to the principal personnel responsible for
compliance with the AECA and the ITAR, and appropriate legal support is
performed throughout Respondent with respect to such matters.

 

On-site Reviews by the Department

(24) For the purpose of assessing compliance with the provisions of the AECA,
the ITAR, and future Department authorizations, licenses and other approvals,
Respondent agrees to arrange and facilitate, with minimum advance notice,
on-site reviews by the Department while this Consent Agreement remains in
effect.



--------------------------------------------------------------------------------

- 20 -

 

Understandings

(25) No agreement, understanding, representation, or interpretation not
contained in this Consent Agreement may be used to vary or otherwise affect the
terms of this Consent Agreement or the Order, when entered, nor shall this
Consent Agreement serve to bind, constrain, or otherwise limit any action by any
other agency or department of the United States Government with respect to the
facts and circumstances addressed in the Proposed Charging Letter. Respondent
acknowledges and accepts that there is no understanding expressed or implied
through this Consent Agreement with respect to a final decision by the
Department of State concerning U.S. Government authorizations, licenses, or
other approvals.

(26) If this Consent Agreement is not approved pursuant to an Order entered by
the Assistant Secretary for Political-Military Affairs, the Department and
Respondent agree that they may not use this Consent Agreement in any
administrative or judicial proceeding, and that the parties shall not be bound
by the terms contained in this Consent Agreement.

(27) The Department agrees that, upon signing of the Order, this Consent
Agreement resolves with respect to Respondent the civil penalties or
administrative sanctions with respect to the alleged civil violations of
Section 38 of the AECA or the ITAR arising from facts Respondent has disclosed
in writing to the Department in disclosures assigned DTCC Case Numbers:
09-0000189, 09-0001068, 10-0000786, 10-0000799, 10-0001138, 11-0001044, and
11-0001268, or that have been identified in the Proposed Charging Letter.

 

Waiver

(28) Respondent waives, upon the signing of the Order, all rights to seek any
further steps in this matter, including an administrative hearing pursuant to
Part 128 of the ITAR. Respondent also waives any such rights with respect to any
additional monetary penalty assessed by the Director, DTCC in connection with an
alleged material violation of this



--------------------------------------------------------------------------------

- 21 -

 

Consent Agreement (any such additional monetary penalty imposed will be limited
to three million dollars ($3,000,000)) except as follows: In the event that the
Director, DTCC determines that Respondent has materially violated this Consent
Agreement and imposes such additional monetary penalty, and Respondent disputes
such determination, Respondent may appeal such determination to the Assistant
Secretary for Political-Military Affairs, and the decision of the Assistant
Secretary for Political-Military Affairs shall be the final determination in the
matter, which may not be appealed. Respondents also agree that any such
additional monetary penalty shall be nondischargeable under Section 523(a)(7) of
the Federal Bankruptcy Code, and subject to the conditions of Paragraph
(19) above. Respondent also waives the right to contest the validity of this
Consent Agreement or the Order, including in any action that may be brought for
the enforcement of any civil fine, penalty, or forfeiture in connection with
this Consent Agreement or Order.

 

Certification

(29) Three (3) months prior to the three (3) year anniversary of the date of the
Order, Respondent shall submit to the Director, DTCC a written certification as
to whether all aspects of this Consent Agreement have been implemented and
Respondent’s export compliance program has been assessed, and whether
Respondent’s AECA and ITAR compliance program is adequate to identify, prevent,
detect, correct, and report violations of the AECA and the ITAR. The Consent
Agreement shall remain in force beyond the three (3) year term until such
certification is submitted and the Director, DTCC determines based on this
certification and other factors that all compliance measures set forth in this
Consent Agreement have been implemented, and that Respondent’s ITAR compliance
program appears to be adequate to identify, prevent, detect, correct, and report
violations of the AECA and the ITAR.



--------------------------------------------------------------------------------

- 22 -

 

Documents to be Made Public

(30) Respondent understands that the Department will make this Consent
Agreement, the Proposed Charging Letter, and the Order, when entered, available
to the public.

 

When Order Becomes Effective

(31) This Consent Agreement shall become binding on the Department only when the
Assistant Secretary for Political-Military Affairs approves it by entering the
Order, which will have the same force and effect as a decision and Order issued
after a full administrative hearing on the record.

 

U.S. Department of State

/s/ Tom Kelly

   

March 5, 2014

  Tom Kelly     Date   Acting Assistant Secretary for     Political-Military
Affairs     Esterline Technologies Corporation  

/s/ Curtis Reusser

   

March 5, 2014

  Curtis Reusser     Date   President and CEO      